Appeal from a judgment of the Chautauqua County Court (John T. Ward, J.), rendered October 1, 2012. The judgment convicted defendant, upon his plea of guilty, of attempted criminal sale of a controlled substance in the fifth degree.
It is hereby ordered that the case is held, the decision is reserved and the matter is remitted to Chautauqua County Court for further proceedings in accordance with the same memorandum as in People v Hallmark ([appeal No. 1] 122 AD3d 1438 [Nov. 21, 2014]).
Present — Centra, J.E, Fahey, Carni, Sconiers and Valentino, JJ.